Milonas, J.
(dissenting). In my opinion, the judgment of the Supreme Court should be affirmed.
At approximately 2:30 a.m. on July 24, 1982, Police Officers Harold Peterson and Edmund Gridley were on patrol in a marked radio car proceeding north on 8th Avenue in the vicinity of 136th Street when they were flagged down by a “clean-cut” black man about six feet tall and weighing 160 pounds. Officer Peterson pulled the vehicle alongside the curb, and the man approached the officers. He stated that he had observed a black male in front of a bar at 125th Street and 8th Avenue who was armed with a small black, snubbed-nose revolver around his abdomen. According to the informant, the man was clad in dark blue jeans and a white “T” shirt and was in the company of another black male wearing darker clothes than himself. The informant claimed to have followed the two men from the bar to a grocery store located on the corner of 8th Avenue and 136th Street, which they had entered. The officers could see into the grocery store from where they were positioned, and they noticed the two men described by the informant. Although the officers did not ask the informant for his name, they instructed him to wait. The officers radioed for backup assistance and immediately thereafter went to the grocery store, entering with their guns drawn. Several backup officers were close behind them.
Inside the grocery store, in which a half-inch-wide piece of plexiglass had been installed from the counter top to the ceiling, *328were three persons, excluding the cashier. Two of the men, defendant herein and his companion, matched the descriptions provided by the informant. Officer Peterson directed the defendant to “hit the wall” and then, as he testified at the suppression hearing: “proceeded to pat down on the extremities of his body, starting at the waistband in the front around on both sides down the small of his back. I searched the inside of his groin area, his crotch, down inside of his legs, his socks, back up the outside, his armpits, around his neck and down inside the collar of his shirt with negative results. However, Mr. Francis [the defendant] was uneasy, his hands kept coming down off the wall. He kept turning. He did not maintain a stationary repose on the wall, as I had ordered him to do. I reminded him three or four times to keep his hands up on the plexiglass and I searched him again. This time I put my hand under his crotch and I grabbed him and I lifted up in his crotch area and I felt something hard, metal like hit my hand. At that time I yelled to my partner, ‘Eddie, he got something.’ I spun him around. I pushed him against the plexiglass and unbuckled his trousers. He had a loaded .38 caliber revolver in a leather pouch that was tied around his waist there. It was tied inside of his pants, outside of his underwear. The gun was put in the pouch, the handle was turned to the right side of his body.”
Following discovery of the gun, the defendant and his associate were placed under arrest and removed to the station house. The trial court subsequently denied the defendant’s motion to suppress the weapon, finding the testimony of the police officers to be credible and their actions justifiable. In the view of the court, the informant, while unidentified, was reliable and had provided the police with a specific description of the defendant, including his clothing, the gun and the part of the body where it was secreted. These details, the court decided, lent credence to the informant’s account and distinguished the case from one concerning an anonymous telephone tip.
The issue presented herein — whether the conduct of the police officers was reasonable — “must necessarily turn on the facts in each individual case”. (People v Green, 35 NY2d 193, 195; see also, People v Prochilo, 41 NY2d 759.) In evaluating the propriety of police action, it is necessary to determine whether that action was justified at its inception and reasonably related in scope to the circumstances involved. (People v De Bour, 40 NY2d 210; People v Cantor, 36 NY2d 106.) In that connection, the events giving rise to the encounter between the officers and the defendant “must be viewed and considered as a whole, *329remembering that reasonableness is the key principle” (People v Chestnut, 51 NY2d 14, 23, cert denied 449 US 1018).
An examination of the record herein reveals no basis for disturbing the trial court’s conclusion that the extent of the intrusion which occurred was appropriate to the circumstances and that the police officers acted properly. The predicate for the police conduct was not an anonymous radio run but a “clean-cut”, well-dressed informant who personally approached the officers to convey to them his own observations. The informant was responsive to all of the officers’ inquiries and gave them an extremely detailed description of the defendant, his companion, the type of gun and the location of the gun on the defendant’s body. Moreover, the informant stated that he had followed the two men to a grocery store, and the officers saw two men in the store who fitted the descriptions. Regarded in its totality, the situation before us is scarcely comparable to that of an anonymous tip of “men with guns” referred to by the Court of Appeals in People v Benjamin (51 NY2d 267) which does not, without more, provide the degree of reasonable suspicion warranting a stop and frisk. The mere fact that the officers neglected to obtain the informant’s name and address does not negate the reliability of the informant and render his information suspect. (See, People v Green, supra.) Since the officers possessed the requisite reasonable suspicion to believe that the defendant was armed, they were confronted with a situation in which a rational person would believe that his safety or the safety of others was in danger. Consequently, Officer Peterson did not act improperly in stopping the defendant and frisking him. In the course of the pat down, the defendant twisted and turned, thus hindering the officer’s attempt to locate the weapon and necessitating further exploration. Consequently, the trial court appropriately denied the motion to suppress the gun.
Murphy, P. J., and Carro, J., concur with Fein, J.; Sandler and Milonas, JJ., dissent in an opinion by Milonas, J.
Judgment, Supreme Court, New York County, rendered on April 25, 1983, reversed, on the law, the motion to suppress is granted, and the indictment is dismissed. The matter is remitted to the trial court for the purpose of entering an order in favor of the accused pursuant to CPL 160.50, not less than 30 days after service of this order upon the respondent, with leave during this 30-day period to respondent to move and seek any further stay of the implementation of CPL 160.50 as in the interest of justice is required.